United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 21, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-41172
                         Summary Calendar



BILLY R. HAWKINS,

                                    Plaintiff-Appellant,

versus

M. PARISH, Correctional Officer III; P. JEFFRIES, Correctional
Officer III; C. IVIN, Correctional Officer III; KENNETH SULEWSKI,
Captain; D. SWEETIN, Warden,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:99-CV-276
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Billy R. Hawkins, Texas prisoner number 669983, appeals the

trial court’s judgment for the defendants in this 42 U.S.C.

§ 1983 suit.   Hawkins also moves this court for the appointment

of counsel and a trial transcript at Government expense.

     Hawkins argues that the trial court erred in denying his

postjudgment motion for a return of property.   Hawkins has not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41172
                                 -2-

shown that the trial court so erred.    Hawkins cited no

jurisdictional basis for the motion, and research reveals none.

The motion was unauthorized, and Hawkins has not shown that he is

entitled to relief in connection with the claim raised therein.

See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).

     Hawkins’s argument that the trial court acted unfairly by

rescheduling his trial fails because Hawkins identifies no

prejudice that he suffered in connection with this action.

     Hawkins’s arguments that the trial court erred in denying

his motions to amend his complaint and compel discovery and in

granting the defendants’ motion for summary judgment are likewise

unavailing.   The record reflects that Hawkins’s motion to amend

his complaint was granted. He filed no motion to compel discovery

and there was no motion for summary judgment.

     Hawkins’s claim that he was denied a trial before a federal

judge lacks merit.   The record shows that he consented to trial

before a magistrate judge, who is a federal judge.    See 28 U.S.C.

§ 631 et seq.

     Finally, Hawkins argues that he was denied due process in

connection with the trial judge’s denial of his request to see

certain tapes, when the defendants testified falsely, and when

the trial judge took certain actions in relation to certain

witnesses.    Hawkins fails to explain how these actions harmed

him, and his conclusional assertions in relation to these claims

are insufficient to show that he is entitled to relief.
                           No. 02-41172
                                -3-

     Hawkins has failed to show that the trial court committed

reversible error in connection with the disposition of his

claims.   Accordingly, the judgment of the trial court is

AFFIRMED, and Hawkins’s motions for the appointment of counsel

and a transcript at Government expense are DENIED.